


EXHIBIT 10.8




May 17, 2013


Via E-Mail


Celestica Corporation
645 Harvey Road
Manchester, NH 03103
Attention: General Manager
Fax: 603-244-1495


Re: Renewal of Agreement For Manufacture Between LoJack Corporation and LoJack
Equipment Ireland Limited, and Celestica Corporation




Dear General Manager:


Pursuant to section 23.1(b) of the Agreement For Manufacture Between LoJack
Corporation and LoJack Equipment Ireland Limited, and Celestica Corporation
(“the Agreement”), the parties agree to renew the Agreement for an additional
term of two (2) years, commencing November 25, 2013, with any subsequent
possible renewals subject to section 23.1(b). Furthermore, prior to the
expiration of the Agreement's initial term on November 24, 2013, the parties
agree to negotiate in good faith the amendment of various provisions of the
Agreement which are either no longer applicable, or which the parties agree that
a modification is necessary. Those sections include, but are not limited to,
sections 2.7, 2.8, 9.1(d),(f),(g) &(h), 10.1, 11.1, 24.8, and Schedules 1 and 2.
These changes will be memorialized in an amendment to the Agreement that will be
executed by the parties prior to the expiration of the Agreement's initial term.


Please sign below where indicated and return a copy to my attention. Thank you.


Very truly yours,


/s/ RICH ROSS


Rich Ross
Vice President, Global Supply Chain
LoJack Corporation


Celestica Corporation
 
LoJack Equipment Ireland Limited
By:
/s/ WALTER JANCOVIC
 
By:
/s/ DONALD PECK
Print Name:
Walter Jancovic
 
Print Name:
Donald Peck
Title:
Senior Vice President
 
Title:
Director
Date:
May 22, 2013
 
Date:
May 17, 2013



LoJack Corporation
 
 
By:
/s/ DONALD PECK
 
 
 
Print Name:
Donald Peck
 
 
 
Title:
EVP and Chief Financial Officer
 
 
 
Date:
May 17, 2013
 
 
 







--------------------------------------------------------------------------------




With a copy to:


Celestica International Inc.
844 Don Mills Road
Toronto, Ontario Canada M3C 1V7
Attention: Corporate Contracts Department
Fax: 416-448-2776




